Per Curiam.
Defendant was convicted by a jury of assault with intent to commit great bodily harm less than the crime of murder1 and carrying a dangerous weapon with unlawful intent.2
Defendant claims he is entitled to reversal and a new trial for failure of the court reporter to file timely a transcript of closing arguments. This claim is moot for the reason that the transcript of closing arguments has been subsequently filed and counsel for defendant afforded sufficient time to assert any error in closing arguments. No claim of error in closing arguments has been asserted.
The second issue is whether the court erred in failing to instruct the jury on the included offense of simple assault.3 No request was made for the instruction nor did defendant object to the instructions as given as required by GCR 1963, 516.2, and MCLA § 768.29 (Stat Ann 1954 Rev § 28.1052), in order to preserve this issue on appeal.
Affirmed.

 MCLA § 750.83 (Stat Ann 1962 Rev § 28.278).


 MCLA § 750.226 (Stat Ann 1962 Rev § 28.423).


 MCLA § 750.81 (Stat Ann 1962 Eev § 28.276).